Title: To Thomas Jefferson from Edward Kittoe, 22 October 1808
From: Kittoe, Edward
To: Jefferson, Thomas


                  
                     May it please your Excellency 
                     
                     His Britannic Majesty’s Sloop Sabrinaat Sea 22nd of October 1808
                  
                  I have the honor to enclose for your Excellencys perusal (by the American Ship Connecticut) a Petition with which I was entrusted by some unhappy sufferers now confined at Carthagena the circumstances of whose case is explained the Petition as your Excellency will observe was intended to be sent to Jamaica and is only Sign’d by such of the Prisoners as are Subjects of the King of Great Britain but as no opportunity has presented itself during my passage of forwardg it to its original destination I avail myself of the present to commit it to the care of your Excellency as it will also serve to make known the deplorable situation of the American Subjects
                  It is needless I trust to add that every argument in my power was used to induce the Viceroy of the Kingdom of New Granada to release them all but Alas! without effect; they have been try’d and Sentenced by the Tribunal of Carracas. I have subjoined a list of Names for your further information and most sincerely regret it was not in my power to be of Service the Ship I have the honor to Command is one of the Fleet under the orders of My Lord Collingwood and now on her passage from Carthagena to join him
                  I trust your Excellency will have the goodness to order the enclosed to be sent to Jamaica by an early conveyance and I have the honor to remain with every sentiment of respect
                   Your Excellencys Most Obedient Humble Servant
                  
                     Edwd Kittoe 
                     
                     Commander
                  
               